Per Curiam.
Respondent was admitted to practice by this Court in January 2001. He practices law in California, where he was admitted to the bar in 2000.
By order dated March 20, 2009, the State Bar Court of California imposed a public reproval against respondent for failure to keep a client reasonably informed of a significant develop*1504ment relating to his representation of the client in a motor vehicle accident case, a violation of the California Rules of Professional Conduct rule 3-500.
Petitioner now moves for an order imposing reciprocal discipline pursuant to this Court’s rules {see 22 NYCRR 806.19). Respondent has filed an affidavit setting forth the circumstances resulting in the discipline. Petitioner’s motion is granted and, with due regard for the discipline imposed in California, we reciprocally censure respondent.
Spain, J.R, Rose, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.